           Case 1:17-cv-06164-KPF Document 45 Filed 10/09/18 Page 1 of 1

                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                             One Penn Plaza • Suite 2527 • New York, New York 10119
                                        T: 212.792-0046 • F: 212.561.7108
                                           E: Joshua@levinepstein.com

                                                                                         September 28, 2018

Via Electronic Filing
The Honorable Magistrate Judge Katherine Polk Failla
U.S. District Court Southern District of New York
500 Pearl St
New York, NY 10007
                Re:      Hugo Ortega Hernandez et al v. Muzzarella Inc. et al - Request for Extension
                         Case No.: 1:17-cv-06164

Dear Honorable Magistrate Judge Failla:

       This law firm represents Defendants Muzzarella Inc., John Russo, and Anthony Muzzarella (the
“Defendants”) in the above-referenced action.

         Pursuant to Your Honor’s Individual Motion Practices, this letter respectfully serves as a joint
request to refer this case to the Mediation Program of the United States District Court for the Southern
District of New York.

        This letter also serves as a request to adjourn the pretrial conference currently scheduled for
November 8, 2018, at 12:00 p.m. sine dine to a date and time set by the Court following the completion of
mediation. This is the fourth request for an adjournment of the pretrial conference, and is not made on
consent of Plaintiff’s counsel.

        There are extraordinary circumstances that justify this request and this request is not made lightly.
The reason for the request is that the parties intend to mediate, and hopefully settle this case. Should a
settlement not be possible, the parties will be prepared to appear before Your Honor at a pretrial conference.

        The requested adjournment would not affect any other scheduled dates.

         Thus, the parties respectfully request that the Court refer this case to the Mediation Program of the
United States District Court for the Southern District of New York, and Defendants respectfully request an
adjournment of the pretrial conference currently scheduled for November 8, 2018, at 12:00 p.m. sine dine
to a date and time set by the Court following the completion of mediation.

        Thank you, in advance, for your time and attention.

                                                   Respectfully submitted,
                                                         LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                         By: /s/ Joshua D. Levin-Epstein
                                                             Joshua Levin-Epstein
                                                             1 Penn Plaza, Suite 2527
                                                             New York, New York 10119
                                                             Tel.: (212) 792-0046
                                                             Attorneys for Defendants
